Case: 2:18-cv-01276-GCS-KAJ Doc #: 26 Filed: 03/13/19 Page: 1 of 1 PAGEID #: 452



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


GOLDI Y. CAPALUNGAN,

                      Petitioner,

       v.                                           Civil Action 2:18-cv-1276
                                                    Judge George C. Smith
                                                    Magistrate Judge Kimberly A. Jolson
EMMANUEL R. LEE,

                      Respondent.

                                            ORDER

       On March 12, 2019, Respondent filed a Reply (Doc. 25) in support of his Motion for

Summary Judgment. The exhibits attached to Respondent’s Reply contain private information

that should be redacted pursuant to Federal Rule of Civil Procedure 5.2. The Court therefore

directs the Clerk to seal those exhibits, and ORDERS Respondent to file redacted versions of

those exhibits that comply with Federal Rule of Civil Procedure 5.2 within 14 days of this Order.

       IT IS SO ORDERED.


Date: March 13, 2019                                /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
